UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Minnesota Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Minnesota Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation FGIC Financial Guaranty Insurance Company FRB Floating Rate Bonds FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized MUNICIPAL BONDS AND NOTES (99.6%)(a) Principal Rating(RAT) amount Value Arizona (0.7%) Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/32 Aa3 $870,000 California (0.1%) Golden State Tobacco Securitization Corp. Rev. Bonds, Ser. A-1, 5s, 6/1/33 BBB 100,000 Minnesota (96.0%) Anoka Cnty. , G. O. Bonds, Ser. A, 5s, 2/1/24 Aa2 620,000 613,273 Becker, Poll. Control Rev. Bonds (Northern States Pwr. ), Ser. A, 8 1/2s, 3/1/19 A2 1,000,000 1,159,510 Big Lake, G. O. Bonds (Indpt. School Dist. No. 728), Ser. C, FSA, 5s, 2/1/21 Aaa 1,560,000 1,580,108 Brainerd, G. O. Bonds (Indpt. School Dist. No. 181), Ser. A, FGIC, 5s, 2/1/20 Aa2 1,000,000 1,017,340 Breckenridge, Rev. Bonds (Catholic Hlth. Initiatives), Ser. A, 5s, 5/1/30 Aa2 1,000,000 916,920 Cohasset, Poll. Control Rev. Bonds (Allete, Inc.), 4.95s, 7/1/22 A- 1,000,000 944,490 Dakota Cnty. , Cmnty. Dev. Agcy. Governmental Hsg. Dev. G. O. Bonds (Sr. Hsg. Fac.), 5s, 1/1/21 Aaa 1,000,000 1,013,810 Duluth, Econ. Dev. Auth. Hlth. Care Fac. Rev. Bonds (BSM Properties, Inc.), Ser. A, 5 7/8s, 12/1/28 B+/P 75,000 68,738 East Grand Forks, Poll. Rev. Bonds (American Crystal Sugar), Ser. A, 6s, 4/1/18 BBB+ 750,000 766,163 Elk River, G. O. Bonds (Indpt. School Dist. No. 728), Ser. A, MBIA, 5s, 2/1/19 (Prerefunded) Aaa 1,000,000 1,052,380 Farmington, G. O. Bonds (Indpt. School Dist. No. 192), Ser. B, FSA, 5s, 2/1/19 Aaa 1,080,000 1,119,900 Hennepin Cnty. , G. O. Bonds, Ser. A, 5 1/8s, 12/1/19 Aaa 1,440,000 1,449,706 Hennepin Cnty. , Sales Tax Rev. Bonds, 4 3/4s, 12/15/29 AAA 1,000,000 952,950 Intl. Falls, Poll. Control Rev. Bonds (Boise Cascade Corp.), 5.65s, 12/1/22 BB- 350,000 319,851 Itasca Cnty. , G. O. Bonds (Indpt. School Dist. No. 318), FSA, 5s, 2/1/15 Aaa 2,610,000 2,728,390 Lakeville, G. O. Bonds (Indpt. School Dist. No. 194), Ser. A, FGIC, 5 1/2s, 2/1/24 (Prerefunded) Aa2 2,000,000 2,171,280 Maple Grove, G. O. Bonds, Ser. A, 5s, 2/1/22 Aa1 2,575,000 2,608,115 Maple Grove, Hlth. Care Syst. Rev. Bonds (Maple Grove Hosp. Corp.) 5 1/4s, 5/1/37 A3 1,000,000 890,370 5s, 5/1/13 A3 1,000,000 1,029,670 Martin Cnty. , Hosp. Rev. Bonds (Fairmont Cmnty. Hosp. Assn. ), 6 5/8s, 9/1/22 BBB-/P 1,250,000 1,274,250 Medford, G. O. Bonds (Indpt. School Dist. No. 763), Ser. A, FSA, 5 1/2s, 2/1/31 (Prerefunded) Aaa 1,550,000 1,652,548 Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds Ser. B, FGIC, 5 1/4s, 1/1/19 AA- 1,870,000 1,887,896 Ser. A, MBIA, 5s, 1/1/28 Aaa 1,160,000 1,109,308 Ser. A, MBIA, 5s, 1/1/21 Aaa 1,500,000 1,505,625 Minneapolis, G. O. Bonds (Sports Arena), 5.2s, 10/1/24 (SEG) AAA 2,000,000 2,000,700 Ser. B, 5 1/8s, 12/1/24 AAA 975,000 981,932 Ser. B, 5 1/8s, 12/1/24 (Prerefunded) AAA 525,000 548,105 Ser. E, 5s, 3/1/26 AAA 2,175,000 2,177,480 5s, 12/1/18 AAA 1,200,000 1,227,012 Minneapolis, Cmnty. Dev. Agcy. Supported Dev. Rev. Bonds, Ser. G-3, U. S. Govt. Coll. , 5.45s, 12/1/31 (Prerefunded) A+ 1,705,000 1,844,094 Minneapolis, Multi-Fam. Rev. Bonds (East Bank), GNMA Coll. , 5 3/4s, 10/20/42 Aaa 700,000 700,560 MN Agricultural & Econ. Dev. Board Rev. Bonds (Evangelical Lutheran Good Samaritan Society), 6 5/8s, 8/1/25 A3 795,000 832,834 (Hlth. Care Syst.), Ser. A, MBIA, 5 1/2s, 11/15/17 Aaa 610,000 623,853 (Hlth. Care - Benedictine Hlth. ), Ser. A, MBIA, 5 1/4s, 2/15/14 Aaa 1,400,000 1,455,230 (Hlth. Care - Benedictine Hlth. ), Ser. A, MBIA, 5s, 2/15/23 Aaa 500,000 502,155 MN State G. O. Bonds 5s, 8/1/24 AAA 1,500,000 1,504,815 5s, 11/1/19 AAA 1,500,000 1,527,510 MN State Higher Ed. Fac. Auth. Rev. Bonds (U. of St. Thomas), Ser. 4-P, U. S. Govt. Coll. , 5.4s, 4/1/23 (Prerefunded) A2 580,000 581,253 (The College of St. Catherine), Ser. 5-N1, 5 3/8s, 10/1/32 Baa1 500,000 464,310 (U. of St. Thomas), Ser. 5-N1, 5 1/4s, 10/1/34 A2 1,000,000 961,210 (St. John's U.), Ser. 5-I, 5 1/4s, 10/1/26 (Prerefunded) A2 500,000 535,725 (College of St. Benedict), Ser. 5-W, 5 1/4s, 3/1/24 Baa2 250,000 230,520 (U. of St. Thomas), Ser. 6-I, 5s, 4/1/23 A2 500,000 486,565 (St. Olaf College), Ser. 6-0, 5s, 10/1/20 A2 1,000,000 1,005,500 (The College of St. Catherine), Ser. 5-N1, 5s, 10/1/18 Baa1 500,000 501,600 (St. John's U.), Ser. 6-G, 5s, 10/1/15 A2 1,525,000 1,613,526 MN State Hsg. Fin. Agcy. Rev. Bonds (Res. Hsg.) Ser. M, 5 3/4s, 1/1/37 Aa1 1,950,000 2,022,404 Ser. D, 5 1/2s, 1/1/38 Aa1 1,000,000 1,037,240 Ser. H, 5s, 1/1/36 Aa1 815,000 825,611 Ser. B, 5s, 7/1/34 Aa1 385,000 389,393 Ser. H, 4 3/8s, 1/1/14 Aa1 380,000 373,396 Ser. F, 4.1s, 1/1/26 Aa1 1,465,000 1,463,872 MN State Muni. Pwr. Agcy. Elec. Rev. Bonds, 5 1/4s, 10/1/27 A3 1,000,000 984,340 Monticello-Big Lake Cmnty. , Hosp. Dist. Gross Rev. Bonds (Hlth. Care Fac. ), Ser. A, 5 3/4s, 12/1/19 BBB/P 1,000,000 988,980 Morris, G. O. Bonds (Indpt. School Dist. No. 769), MBIA, 5s, 2/1/17 (Prerefunded) Aaa 1,150,000 1,225,498 Mounds View, G. O. Bonds (Indpt. School Dist. No. 621), Ser. A, 5 3/8s, 2/1/20 (Prerefunded) Aa2 1,250,000 1,327,325 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P 315,000 287,875 Northfield, Hosp. Rev. Bonds Ser. C, 6s, 11/1/31 (Prerefunded) BBB- 1,000,000 1,096,910 5 1/4s, 11/1/21 BBB- 500,000 480,645 Olmsted Cnty. , Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5.55s, 7/1/19 BB+/P 800,000 788,704 Osseo, G. O. Bonds (Indpt. School Dist. No. 279), Ser. A, 5 1/4s, 2/1/21 (Prerefunded) Aa2 2,000,000 2,108,860 Ramsey Cnty. , Hsg. & Redev. Auth. Multi-Fam. Rev. Bonds (Hanover Townhouses), 6s, 7/1/31 Aa1 1,150,000 1,158,890 Robbinsdale, G. O. Bonds (Indpt. School Dist. No. 281), 5 5/8s, 2/1/21 (Prerefunded) Aa2 2,000,000 2,052,840 Rochester, Elec. Util. Rev. Bonds, 5 1/4s, 12/1/30 (Prerefunded) Aa2 1,500,000 1,592,910 Roseville, G. O. Bonds (Indpt. School Dist. No. 623), Ser. A, FSA, 5s, 2/1/25 Aaa 2,000,000 2,004,200 Sartell, Env. Impt. Rev. Bonds, Ser. A, 5.2s, 6/1/27 BBB 400,000 340,288 Sauk Rapids, G. O. Bonds (Indpt. School Dist. No. 047), Ser. B, FSA, zero %, 2/1/11 Aaa 2,540,000 2,299,691 Southern MN Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. A, MBIA, zero %, 1/1/24 Aaa 2,000,000 819,400 Spring Lake Pk. , G. O. Bonds (Indpt. School Dist No. 016), Ser. A, FSA, 5s, 2/1/29 Aaa 1,000,000 980,890 St. Cloud, Hlth. Care Rev. Bonds (St. Cloud Hosp. Oblig. Group), Ser. A, FSA, 6 1/4s, 5/1/17 Aaa 1,500,000 1,603,290 St. Louis Park, Hlth. Care Fac. FRB (Nicollet Hlth. Svcs. ), Ser. A1, AMBAC, 5 1/4s, 7/1/23 Aaa 1,925,000 1,925,000 St. Paul, Rev. Bonds (Allina Hlth. Syst.), Ser. A, MBIA, 5s, 11/15/19 Aaa 1,000,000 1,015,290 St. Paul, Hsg. & Redev. Auth. Rev. Bonds (Rossy & Richard Shaller), Ser. A, 5.05s, 10/1/27 BB-/P 550,000 465,597 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (Regions Hosp.), 5.3s, 5/15/28 Baa1 1,515,000 1,410,101 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), Ser. B, 5.85s, 11/1/17 Baa3 750,000 753,563 St. Paul, Port Auth. Rev. Bonds (Brownfields Redev. ), Ser. 2, 4 1/2s, 3/1/27 AA+ 1,305,000 1,165,757 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 BBB-/P 750,000 588,923 Todd Morrison Cass & Wadena Cntys. , Hosp. Dist. G. O. Bonds (Hlth. Care Fac. Lakewood), 5s, 12/1/34 Baa2 750,000 654,248 U. of MN Rev. Bonds, Ser. A 5 3/4s, 7/1/17 (Prerefunded) Aaa 2,160,000 2,439,050 5 1/2s, 7/1/21 (Prerefunded) Aaa 1,000,000 1,084,270 Western MN Muni. Pwr. Agcy. Rev. Bonds, Ser. A, AMBAC, 5 1/2s, 1/1/16 Aaa 565,000 585,690 Winona, Hlth. Care Fac. Rev. Bonds Ser. A, 6s, 7/1/34 BBB 250,000 251,018 (Winona Hlth. Oblig. Group), 5s, 7/1/16 BBB 425,000 429,875 (Winona Hlth. Oblig. Group), 5s, 7/1/15 BBB 450,000 457,137 (Winona Hlth. Oblig. Group), 5s, 7/1/14 BBB 425,000 432,807 New Jersey (0.1%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 5s, 6/1/29 BBB 150,000 Ohio (1.7%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2, 5 3/4s, 6/1/34 BBB 1,800,000 Puerto Rico (0.1%) Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 A1 1,000,000 Wisconsin (0.9%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds 7s, 6/1/28 BBB 500,000 518,220 6 3/8s, 6/1/32 BBB 285,000 289,874 TOTAL INVESTMENTS Total investments (cost $97,629,431) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U. S. Treasury Note 10 yr (Long) 28 $3,283,875 Jun-08 $68,719 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International $800,000 (E) 5/15/28 USD-SIFMA Municipal Swap Index 3.664% $(20,280) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Citibank, N. A. $1,366,667 (F) 5/19/08 - 4.121% minus $(186,636) Municipal Market Data Index AAA municipal yields 20 Year rate 1,366,667 (F) 5/15/08 - 4.121% minus (186,636) Municipal Market Data Index AAA municipal yields 20 Year rate 1,366,667 (F) 5/14/08 - 4.121% minus (186,636) Municipal Market Data Index AAA municipal yields 20 Year rate Lehman Brothers Special Financing, Inc. 1,500,000 (F) 4/15/08 - 4.09% minus (224,220) Municipal Market Data Index AAA municipal yields 10 Year rate Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $97,975,346. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $97,629,431, resulting in gross unrealized appreciation and depreciation of $2,372,320 and $2,438,204, respectively, or net unrealized depreciation of $65,884. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. At February 29, 2008, liquid assets totaling $4,068,003 have been designated as collateral for open swap contracts and futures contracts. The rates shown on FRB are the current interest rates at February 29, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): Local government 33.8% Health care 20.4 Education 10.1 The fund had the following insurance concentration greater than 10% at February 29, 2008 (as a percentage of net assets): FSA 14.3% Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Minnesota Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
